ORDER
The Disciplinary Review Board having filed with the Court a decision recommending that GREGORY H. WHEELER of MT. LAUREL, who was admitted to the bar of this State in 1980 and who has been suspended from the practice of law since November 9, 1990, pursuant to Orders of this Court, be disbarred for practicing law in several matters while suspended from practice, in violation of RPC 5.5(a) (unauthorized practice of law), for holding himself out as an attorney while suspended, in violation of RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation) and RPC 8.4(d) (conduct prejudicial to the administration of justice), and for failing to comply with Administrative Guideline No. 23 of the Office of Attorney Ethics governing suspended *65attorneys by failing to have his name removed from the attorney listings in the telephone directory after he was suspended;
And the two-year suspension from practice ordered by the Court on June 9,1995, effective July 8,1994, having been based on multiple ethics violations, including practicing law while suspended;
And respondent having been ordered to show cause why he should not be disbarred as recommended by the Disciplinary Review Board, or otherwise disciplined;
And respondent having admitted that while he was handling three legal matters without compensation he was aware^ that he was barred from practicing at that time;
And good cause appearing;
It is ORDERED that the suspension of GREGORY H. WHEELER from the practice of law is continued for a period of three years and until further Order of the Court, effective January 1,1998; and it is further
ORDERED that if the Court finds that respondent practiced law in any manner while he is suspended from the practice of law pursuant to this Order, respondent shall be disbarred automatically; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by GREGORY H. WHEELER pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*66ORDERED that the terms of the Court’s Order filed June 9, 1995, requiring respondent to demonstrate his fitness to practice as a condition of reinstatement and that on reinstatement he practice law under the supervision of a practicing attorney for a period of two years and until the further Order of the Court are hereby made a part of this Order; and it is further
ORDERED that GREGORY H. WHEELER continue to be restrained and enjoined from practicing law during the period of his suspension and that he continue to comply with R. 1:20-20 dealing with suspended attorneys.